         Case 2:18-cv-01097-MRH Document 61 Filed 09/27/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Guidecraft Inc.,                                )
                                                )
       Plaintiff,                               )     Civil Action No. 2:18-CV-01097-MRH
                                                )
v.                                              )
                                                )
GoPlus Corp, et al.                             )
                                                )
       Defendants.                              )
                                                )

                    JOINT STIPULATION OF VOLUNTARY DISMISSAL
                       PURSUANT TO FED. R. CIV. P. 41(A)(1)(a)(ii)

       Plaintiff Guidecraft, Inc. and Defendants GoPlus Corp., Costzon, Inc., Costway.com, Inc,
and Wei Wu, by and through their undersigned counsel and pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii), hereby stipulate to the dismissal of all claims in the above-captioned action, with
prejudice, with each party bearing its own attorneys’ fees and costs.


By: /s/ Richard W. James                            By: /s/ Wynter L. Deagle
   Richard W. James                                    Wynter L. Deagle
   PA I.D. No. 80426                                   CA I.D. No. 296501
   rich@jamespatent.com                                winter.deagle@troutman.com

25 Churchill Road                                   Troutman Sanders LLP
Pittsburgh, PA 15235                                11682 El Camino Real, Suite 400
Telephone: (412) 913-8305                           San Diego, CA 92130
                                                    Telephone: (858) 509-6073
Attorneys for Plaintiff Guidecraft, Inc.
                                                    Attorneys for Defendants GoPlus Corp., et al.
